DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, at line 2, use of the phrase “cup-like” is vague and indefinite. It is unclear what structural limitations are defined by the term “like”.
	In claim 8, at line 7, use of the term “preferentially” is vague and indefinite. It is unclear what structural arrangements are defined by the term “preferentially”.
	In claim 10, at line 10, use of the phrase “wrist-like” is vague and indefinite.
	In claim 11, at lines 3 and 4, the recitation “adapted so that can collect” is unclear and grammatically incorrect.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardazzi (WO 2005/002405).
	There is disclosed in Bardazzi a beverage preparation apparatus, comprising: a fluid supply source 20; a portion collection disposition 301 arranged downstream of a stationary fluid injection disposition 2, and upstream of a beverage discharge disposition 201, and adapted for collection of a single portion 16 of edible beverage substance precursor in an open position, and for beverage discharge into the beverage discharge disposition in a closed position; a stationary first support structure 12, presenting a first region for connection to the fluid supply source, and a second region, for supporting the portion collection disposition; a closing disposition 1 comprising a closing element 101 presenting an elongated form with a free edge and provided so as to be swiveled around a reference swivel axis 501, between an open position in which releases passage for introduction of the single portion into the portion collection disposition, and a closed position in which provides closing of the portion collection disposition in a liquid-tight manner, wherein the closing element is provided so that the respective free edge is oriented backwards and can be moved around the swivel axis disposed in a frontal region and below the top region of the first support structure so that the closing disposition can be opened by a corresponding swiveling movement of the closing element from a substantially horizontal direction and oriented backwards, corresponding to the closed position, to a substantially vertical direction and oriented upwards in a frontal region of the first support structure, corresponding to the open position, and can be closed by a reverse movement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardazzi in view of Blanchino et al.
	Blanchino discloses, in a beverage preparation apparatus, a closing element 13, configured so that in a closed position the closing element extends along an entire top region of a preparation apparatus casing 11.
	It would have been obvious to one skilled in the art to substitute the closing element arrangement of Bardazzi with the closing element arrangement disclosed in Blanchino, in order to prevent snags or hook-ups of user clothing on the closing element during use.
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardazzi in view of Ozanne et al.
	Ozanne discloses, in a beverage preparation apparatus, a second support structure 14 in fluid connection  with a first support structure 1 for providing a removable fluid source in connection with a portion collection disposition.
	It would have been obvious to one skilled in the art to substitute the fluid source arrangement of Bardazzi with the fluid source arrangement disclosed in Ozanne, in order to allow for removal and easier filling of the fluid source.
Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Naya et al., Weflen and Basilico (WO2016/020770) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761